DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-46, drawn to a battery, classified in H01M4/248.
II. Claims 47-48, drawn to a method for making a battery, classified in H01M10/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the battery of Group I (claim 1 or 30) could be made by another and materially different process, such as one where iron other than direct reduced iron is used. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status int he art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Timothy Johnson on August 12, 2022, a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-46.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 47-48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The term, “direct reduced iron” is a product-by-process claim limitation, i.e., iron obtained by direct reduction. It is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113 §I. The claim term is interpreted as meaning iron comprising at least some zerovalent iron (Fe0), which is also referred to as elemental iron.
 The term, “atomized” does not further limit the structure of a “powder” but merely refers to a method of production (product-by-process) and thus adds no additional structure to the term, “powder.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites, “wherein the bulk energy storage system is a long duration energy storage (LODES) system.” The terminology, “long duration energy storage system” is functional language. It is unclear what the claim limitation requires in terms of structure. The specification does not inform of any particular structure that must be met (e.g., a special definition) and it is unclear if the claim limitation can be interpreted in any way other than functionally. 
Applicant is reminded that the primary purpose of the definiteness requirement for claim language under 35 U.S.C. §112(b) is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. 
In the case of the terminology, “LODES,” it is unclear what structure would be required to meet the claim limitation such that the public is informed of the boundaries of what constitutes infringement. Thus, the claim is indefinite. The claim is interpreted as meaning that the claimed energy storage system is capable of storing energy.
Claims 32-46 are rejected by virtue of their dependency on claim 31. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10, 19-20, 24-25, 27, 30-35, 37-38, 40 and 46 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hayashi (US20180219220A1).
Regarding claim 1, Hayashi discloses a battery (iron-air secondary battery, abstract), comprising:
	a first electrode (air electrode 2, FIG. 1, [0046]-[0048]), comprising a manganese oxide (manganese dioxide, [0047]);
	an electrolyte (electrolyte, [0049]-[0053]); and
	a second electrode (iron negative electrode 1, FIG. 1; [0036]-[0045]), comprising iron (iron serves as active material, [0036]).  
Regarding claim 30, Hayashi discloses a bulk energy storage system (high energy density iron-air secondary battery, [0005]), comprising:
	a stack of one or more batteries (iron-air secondary battery, abstract; only one battery is disclosed which meets the limitation, see also [0079]), wherein at least one of the one or more batteries comprises:
	a first electrode (air electrode 2, FIG. 1, [0046]-[0048]), comprising a manganese oxide (manganese dioxide, [0047]);
	an electrolyte (electrolyte, [0049]-[0053]); and
	a second electrode (iron negative electrode 1, FIG. 1; [0036]-[0045]), comprising iron (iron serves as active material, [0036]).  
Regarding the term, “bulk energy storage system” recited in the preamble, this term is interpreted as being an intended use of the claimed product. 
The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.
In the instant case, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely recites an intended use. Thus, the preamble is not considered a limitation and is of no significance to the claim construction. See MPEP 2111.02.
Regarding claim 31, Hayashi teaches the bulk energy storage system of claim 30 as described above. Hayashi necessarily teaches wherein the bulk energy storage system is a long duration energy storage (LODES) system. The requirement of claim 31 is one of function and not structure. In the instant case, it is unclear what structure is imparted by the functional limitation of claim 31. The claim is interpreted as meaning that the claimed energy storage system is capable of storing energy, and such a limitation is necessarily met by the disclosure of Hayashi teaching a battery (abstract).
Regarding claims 2 and 32, Hayashi teaches the battery of claim 1 and the bulk energy storage system of claim 31 as described above. Hayashi also teaches wherein the iron comprises direct reduced iron (DRI), see claim interpretation section above. Hayashi teaches including zero-valent iron ([0040]) which meets the limitation.
Regarding claims 3 and 33, Hayashi teaches the battery of claim 1 and the bulk energy storage system of claim 31 as described above. Hayashi also teaches wherein the electrolyte is a liquid electrolyte ([0049]).
Regarding claims 4 and 34, Hayashi teaches the battery of claim 3 and the bulk energy storage system of claim 33 as described above. Hayashi also teaches wherein the electrolyte comprises an alkali metal hydroxide comprising lithium hydroxide, sodium hydroxide (sodium hydroxide, [0050]), potassium hydroxide (potassium hydroxide, [0050]), cesium hydroxide, or mixtures thereof.  
Regarding claims 5 and 35, Hayashi teaches the battery of claim 4 and the bulk energy storage system of claim 34 as described above. Hayashi also teaches wherein the electrolyte comprises alkali metal sulfide or polysulfide comprising lithium sulfide or polysulfide, sodium sulfide or polysulfide, potassium sulfide ([0050]) or polysulfide, cesium sulfide or polysulfide, or mixtures thereof.  
Regarding claims 7 and 37, Hayashi teaches the battery of claim 1 and the bulk energy storage system of claim 31 as described above. Hayashi also teaches wherein the manganese oxide comprises manganese (IV) oxide (MnO2), see claim mapping above.
Regarding claims 8 and 38, Hayashi teaches the battery of claim 1 and the bulk energy storage system of claim 31 as described above. Hayashi also teaches wherein the second electrode further comprises iron oxides, iron hydroxides (see discussion on charge/discharge of iron-air secondary batteries, [0054]-[0064], iron oxides necessarily form as a part of cycling, see e.g., Eq. 3), iron sulfides (see [0040]) or mixtures thereof. See also [0045].
Regarding claims 10 and 40, Hayashi teaches the battery of claim 1 and the bulk energy storage system of claim 31 as described above. Hayashi also teaches wherein the second electrode further comprises an inert conductive matrix ([0039]).
Hayashi does not explicitly teach the conductive matrix comprises carbon black, activated carbon, graphite powder, carbon steel mesh, stainless steel mesh, steel wool, nickel-coated carbon steel mesh, nickel-coated stainless steel mesh, nickel-coated steel wool, or mixtures thereof.  However, Hayashi teaches that carbon is formed by carbonizing a resin ([0039]) which is held to meet the limitation because the carbonization more likely than not forms at least some of one or more of the claimed carbon black, activated carbon, graphite, etc. 
Regarding claim 19, Hayashi teaches the battery of claim 1 as described above. Hayashi also teaches wherein the iron comprises concentrate. Hayashi teaches using iron or an iron alloy ([0007]). The present specification defines iron concentrate as being formed by removing impurity phases. Since iron and iron alloy are structurally interpreted as meaning a processed material (i.e., processed from some sort of iron ore), the limitation is met. 
Regarding claim 20, Hayashi teaches the battery of claim 1 as described above. Hayashi also teaches wherein the iron comprises at least one form of iron selected from the group consisting of pellets, BF grade pellets (sponge iron, [0045]; see [0073] of the instant applications PG-Pub, BF iron and ), DR grade pellets, hematite, magnetite, goethite, wustite, martite, , limonite, siderite, pyrite, ilmenite, or spinel manganese ferrite. It is noted that Hayashi also teaches including iron oxide particles which is the genera of the claimed iron oxide species in claim 20. 
Regarding claim 24, Hayashi teaches the battery of claim 1 as described above. Hayashi also teaches wherein the iron comprises atomized iron powder ([0036]). The term “atomized” is a product-by-process clam term. The undersigned is of the opinion that the term, “atomized” does not further limit the structure of a “powder” and thus adds no additional structure to the term, “powder.” Nonetheless, the limitation is still taught ([0043]).
Regarding claims 25 and 46, Hayashi teaches the battery of claim 1 and the bulk energy storage system of claim 31 as described above. Hayashi also teaches wherein the iron comprises iron agglomerates. The term, “agglomerates” is interpreted as meaning a material collected or formed into a mass. The process of Hayashi of sintering metal powder ([0018]) is held to meet this limitation. 
Regarding claim 27¸ Hayashi teaches the battery of claim 25 as described above. Hayashi also teaches wherein the iron agglomerates have an average internal porosity ranging from about 10% to about 90% by volume (the porosity is from 30-70% which falls entirely within the claimed range, see [0007]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1) in view of Ho (US20140329126A1).
Regarding claims 6 and 36, Hayashi teaches the battery of claim 1 and the bulk energy storage system of claim 31 as described above. 
Hayashi also teaches where the second electrode is pelletized. The term, “pelletized” in the context of an electrode material is interpreted as being a product-by-process limitation and meaning, “a substance formed by compressing an active substance and an inactive substance.” Hayashi teaches this limitation, see e.g., [0018].
Hayashi does not teach that the second electrode comprises a multimodal distribution. 
However, Ho teaches the deficient limitation. Ho relates to an electrode formed of pellets (abstract) and is thus analogous art.
Ho teaches that by controlling the size distribution (e.g., bimodal or multimodal) the porosity of the electrode may be controlled ([0058]). Thus, Ho teaches particle size distribution is a result-effective variable for determining porosity. Hayashi teaches the importance of porosity for energy density purposes (see Hayashi, [0007]). Ho also recognizes that porosity is a result-effective variable for capacity utilization (i.e., energy density). Thus, Ho teaches that a multimodal distribution is a result-effective variable for controlling energy density ([0058]). 
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	There does not appear to be any disclosure in the specification indicating that the claimed multimodal distribution is critical. Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention wherein the second electrode includes a multimodal distribution. The skilled person would have been motivated to do so in order to improve the energy density of the electrode ([0058]). 
Claims 14-15, 26, 28 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1).
Regarding claims 14-15 and claim 28, Hayashi teaches the battery of claim 1 and claim 25 as described above. 
Claims 14-15 and 28 relate to the specific surface area of the iron electrode.
Hayashi does not explicitly teach the numerical limitations of these claims. However, Hayashi teaches that by using metal powder as a precursor material, the surface area of the iron electrode are increased, which improves the energy density. Thus, Hayashi teaches that the surface area is a result-effective variable correlated with energy density. 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	The claimed range from 0.1 to 25 m2/g covers two orders of magnitude. Moreover, there does not appear to be any disclosure in the specification indicating that the claimed surface areas are critical. Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed surface areas of claims 14-15 and 28 through routine experimentation. 
Regarding claims 26, Hayashi teaches the battery of claim 25 and the bulk energy storage system of claim 31 as described above. 
Hayashi does not explicitly teach wherein the iron agglomerates have an average length ranging from about 50 µm to about 50 mm. 
However, as noted above, Hayashi teaches surface area is a result-effective variable for energy density.
Length of an agglomerate is one such variable that would affect the surface area of an individual agglomerate, and thus as a whole, the length of agglomerates is result-effective for determining the surface area and therefore the energy density. 
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	It is noted in particular that the claim range covers three orders of magnitude, i.e., the higher end of the range is 1000 times greater than the low end of the range. Moreover, there does not appear to be any disclosure in the specification indicating that this range is critical. 
	Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed length of agglomerates through routine experimentation.
Claims 11, 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1) in view of Narayan (US20170141434A1).
Regarding claims 11 and 41, Hayashi teaches the battery of claim 1 and the bulk energy storage system of claim 31 as described above.
Hayashi does not explicitly teach wherein the second electrode further comprises one or more hydrogen evolution reaction suppressants.
However, Narayan teaches the deficient limitation. Narayan relates to an iron electrode for use in an iron-air battery (abstract) and is thus analogous art.
Narayan teaches adding bismuth sulfide to a carbonyl iron electrode (i.e., a zero-valent type of iron) ([0053]). The bismuth sulfide reacts to form elemental bismuth that increases the overpotential for hydrogen evolution ([0055]) and thus can be considered a hydrogen evolution reaction suppressant. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Hayashi with Narayan by including bismuth sulfide, which meets the limitation of a hydrogen evolution reaction suppressant. The skilled person would have been motivated to do so in order to suppress hydrogen evolution ([0066]).
Regarding claims 21 and 43, Hayashi teaches the battery of claim 1  as described above.
Hayashi does not explicitly teach wherein the iron comprises iron ore. Hayashi teaches using sponge iron ([0045]). Sponge iron is believed to necessarily be produced from iron ore.
Nonetheless, Narayan teaches the deficient limitation. Narayan relates to an iron electrode for use in an iron-air battery (abstract) and is thus analogous art.
Narayan teaches wherein the iron comprises iron ore (magnetite ore, [0038]). It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have used magnetite ore (i.e., iron ore) as taught by Narayan because Narayan recognizes the suitability of this material as an electrode material. 
Claim 9 and 39  are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1), and as evidenced by, or in further view of Sugiyama (US4356027A). 
Regarding claims 9 and 39, Hayashi teaches the battery of claim 1 and the bulk energy storage system of claim 31 as described above. 
Claims 9 and 39 are directed toward including secondary phases (silica, silicates, calcium oxide, magnesium oxide). Hayashi does not explicitly teach these limitations.
However, the examiner is of the opinion that these claims recite no more than ordinary compounds that would be found in the various types of iron ore used to produce sponge iron. Accordingly, where the iron of the iron electrode is a sponge iron, these phases would necessarily be present. Since Hayashi teaches using sponge iron ([0045]) which would necessarily include compounds, the limitation is met.
Thus, it would have been obvious before the effective filing date of the claimed invention to have included these compounds because Hayashi recognizes the suitability of sponge iron as an electrode material. In doing so, the limitations of claims 9 and 39 would necessarily be met. This is further evidenced by Sugiyama, which teaches iron ore pellets having SiO2, MgO and CaO (abstract). The blast furnace method described in the disclosure (§2. Description of the Prior Art, col. 1, lines 10-56) is consistent with blast furnace grade iron, or sponge iron. Sugiyama teaches these compounds in the claimed amounts (see Table at col. 3).
In the alternative, Hayashi teaches that sponge iron may be used ([0045]). The disclosure of Sugiyama is consistent with a “sponge iron.” Since Hayashi teaches that sponge iron is useful in Hayashi’s iron electrode, it would have been obvious before the effective filing date of the claimed invention to have combined the known elements of Hayashi (sponge iron as a source material) with Sugiyama (sponge iron materials at Table at col. 3). The sponge iron of Sugiyama would have performed the same function of the sponge iron of Hayashi, which is to be used as an electrode material in the battery. The results of the combination would have predictably resulted in a functioning battery. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 22, 23, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1) in view of Narayan (US20170141434A1), as evidenced by, or in further view of Sugiyama (US4356027A). 
Regarding claims 22, 23, 44 and 45, Hayashi in view of Narayan teaches the battery of claim 21 and the bulk energy storage system of claim 43 as described above. 
Claims 22, 23, 44 and 45 are directed toward including secondary phases (silica, silicates, calcium oxide, magnesium oxide). Hayashi does not explicitly teach these limitations.
The examiner is of the opinion that these claims recite no more than ordinary compounds that would be found in the various types of iron ore. Accordingly, where the iron of the iron electrode is made from iron ore (per Narayan in the rejections given above), these phases would necessarily be present. 
Moreover, Hayashi teaches using sponge iron ([0045]), which could be produced from the magnetite ore described by Narayan. Since Hayashi teaches using sponge iron ([0045]) which is necessarily produced from iron ore (e.g., any practicable ore, such as the magnetite ore of Narayan) that has these compounds, the limitation is met by the combination of Hayashi and Narayan. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have used magnetite ore (i.e., iron ore) as taught by Narayan because Narayan recognizes the suitability of this material as an electrode material. In doing so, the limitations of claims 22, 23, 44 and 45 would necessarily be met. This is further evidenced by Sugiyama, which teaches iron ore pellets having SiO2, MgO and CaO (abstract). The blast furnace method described in the disclosure (§2. Description of the Prior Art, col. 1, lines 10-56) is consistent with blast furnace grade iron, or sponge iron. Sugiyama teaches these compounds in the claimed amounts (see Table at col. 3).
In the alternative, Hayashi teaches that sponge iron may be used ([0045]). The disclosure of Sugiyama is consistent with a “sponge iron.” Since Hayashi teaches that sponge iron is useful in Hayashi’s iron electrode, it would have been obvious before the effective filing date of the claimed invention to have combined the known elements of Hayashi (sponge iron as a source material) with Sugiyama (sponge iron materials at Table at col. 3). The sponge iron of Sugiyama would have performed the same function of the sponge iron of Hayashi, which is to be used as an electrode material in the battery. The results of the combination would have predictably resulted in a functioning battery. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1) in view of Van Dijk (US20160020493A1).
Regarding claim 18, Hayashi teaches the battery of claim 1 as described above.
Hayashi does not explicitly teach using a separator material between the first and second electrode.
However, Van Dijk teaches the deficient limitation. Van Dijk relates to an iron-based battery (abstract, see also [0034]) that contemplates air cathodes ([0034], claim 9) and is thus analogous art.
Van Dijk teaches using a separator between the positive and negative electrodes ([0038]). Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Hayashi with that of Van Dijk to arrive at the claimed invention wherein a separator material is between the first and second electrode. The skilled person would have been motivated to include the separator to allow passage of electrolyte and prevent short-circuiting.
Claims 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1) in view of Dopp (US20100069228A1).
Regarding claims 12 and 13, Hayashi teaches the battery of claim 1 as described above.
Hayashi does not teach wherein the first electrode has a specific surface area of less than 50 m2/g (claim 12) or 1 m2/g (claim 13).
However, Dopp teaches the deficient limitations. Dopp teaches a gas diffusion cathode for metal-air batteries (abstract) and is thus analogous art. The gas diffusion cathode comprises manganese oxide in embodiments ([0006], [0067]). Regarding the surface area, Dopp teaches that surface area is a result-effective variable for increased catalytic activity due to the ([0058]).
 Generally, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed first electrode by routine experimentation.
Regarding claim 16, Hayashi teaches the battery of claim 1 as described above.
Hayashi does not teach wherein the first electrode comprises a binder comprising polytetrafluoroethylene (RIFE), polyvinylidene difluoride (PVdF), polypropylene (PP), polyethylene (PE),fluorinated ethylene propylene (FEP), polyacrylonitrile, styrene butadiene rubber, carboxymethyl cellulose (CMC), sodium carboxymethyl cellulose (Na-CMC), polyvinyl alcohol (PVA), polypyrrole (PPy), or combinations thereof. 
However, Dopp teaches the deficient limitations. Dopp teaches a gas diffusion cathode for metal-air batteries (abstract) and is thus analogous art. The gas diffusion cathode comprises manganese oxide in embodiments ([0006], [0067]).
	Dopp teaches using a binder to bind the particles ([0020]) of the gas diffusion cathode. Teflon is one such example (polytetrafluoroethylene (PTFE) of the claim), see [0068].
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have used PTFE as a binder because Dopp teaches PTFE’s suitability as a binder for particles of a gas diffusion cathode. 
Regarding claims 17, Hayashi teaches the battery of claim 1 and the bulk energy storage system of claim 31 as described above. 
Hayashi does not explicitly teach wherein the first electrode comprises an additive comprising bismuth (III) oxide (Bi203), bismuth (III) sulfide (Bi2S3), barium oxide (BaO), barium sulfate (BaSO4), barium hydroxide (Ba(OH)2), calcium oxide (CaO), calcium sulfate (CaSO4), calcium hydroxide (Ca(OH)2), magnesium oxide (MgO), magnesium hydroxide (Mg(OH)2), carbon nanotubes, carbon nanofibers, graphene, nitrogen-doped carbon nanotubes, nitrogen- doped carbon nanofibers, nitrogen-doped graphene, or combinations thereof.
However, Dopp teaches the deficient limitations. Dopp teaches a gas diffusion cathode for metal-air batteries (abstract) and is thus analogous art. The gas diffusion cathode comprises manganese oxide in embodiments ([0006], [0067]).
Dopp teaches using, e.g., carbon nanotubes for electrical conduction ([0057]). Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Hayashi with that of Dopp by employing carbon nanotubes to improve the conductivity of the electrode ([0057]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1) in view of Singh (Singh, R. N., R. Awasthi, and S. K. Tiwari. "Iron molybdates as electrocatalysts for O2 evolution reaction in alkaline solutions." international journal of hydrogen energy 34.11 (2009): 4693-4700).
Regarding claim 29, Hayashi teaches the battery of claim 25 as described above. Hayashi also teaches wherein the electrode comprises sulfide ion (the electrolyte may contain additives such as potassium sulfide, [0050]).
Hayashi does not teach including wherein the electrode comprises molybdate ions.
Nonetheless, Singh teaches the deficient limitation. Singh relates to the study of iron and molybdenum in the context of oxygen evolution (abstract) and is thus analogous art. 
Singh also teaches that this reaction is important due to energy losses relating to the overpotential (§1. Introduction). Singh teaches that iron molybdate is active toward the oxygen evolution reaction (abstract). Thus it would have been obvious before the effective filing date of the claimed invention to have included molybdate anions to improve the efficiency of the electrochemical reaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721